           Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 1 of 18



 1   ROBERTA L. STEELE, SBN 188198 (CA)
     MARCIA L. MITCHELL, SBN 18122 (WA)
 2   JAMES H. BAKER, SBN 291836 (CA)
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 3   San Francisco District Office
     450 Golden Gate Avenue, 5th Fl. West
 4   P.O. BOX 36025
     San Francisco, CA 94102
 5   Telephone No. (415) 522-3262
     Email: James.Baker@eeoc.gov
 6
     Attorneys for Plaintiff
 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                    NORTHERN DISTRICT OF CALIFORNIA
10

11        U.S. EQUAL EMPLOYMENT                            Case No.: 5:17-cv-05382-BLF
          OPPORTUNITY COMMISSION,
12
                       Plaintiff,
13                                                         [PROPOSED] CONSENT DECREE
               vs.
14
          CHIPOTLE MEXICAN GRILL, INC.;
15        CHIPOTLE SERVICES LLC.,

16                     Defendants.

17

18   I.      INTRODUCTION
19           Plaintiff U.S. Equal Employment Opportunity Commission (EEOC or Commission) and
20   Defendants Chipotle Mexican Grill, Inc. and Chipotle Services, LLC (Chipotle or Defendants), enter
21   into this Consent Decree (Decree) to resolve the Commission’s First Amended Complaint
22   (Complaint), filed under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e)
23   et seq. (Title VII). The Complaint alleges that Austin Melton was subjected to a hostile work
24   environment because of his sex (male), constructively discharged, and retaliated against in violation
25   of Title VII. Chipotle denies the allegations of the Complaint and, by entering into this Consent
26   Decree, does not admit liability with respect to any of the allegations therein.
27   ///
28   ///

                                                                       EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                   1                                  5:17-cv-05383-BLF
            Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 2 of 18



 1   II.      PURPOSES AND SCOPE OF THE CONSENT DECREE
 2            A.    The Parties to this Decree are the EEOC, Chipotle Mexican Grill, Inc. and Chipotle
 3   Services, LLC (collectively, Parties).
 4            B.    The Parties have entered into this Decree in order to:
 5                  1.      Provide monetary and injunctive relief;
 6                  2.      Ensure that Chipotle’s employment practices comply with Title VII;
 7                  3.      Ensure a work environment free from sexual/sex-based discrimination,
 8                          harassment, and retaliation;
 9                  4.      Ensure that Chipotle’s employees, including managers, supervisors, and
10                          human resources employees receive appropriate training with respect to their
11                          obligations and rights under Title VII;
12                  5.      Enhance Chipotle’s mechanisms for receiving and handling complaints of
13                          discrimination, harassment, and retaliation in the workplace.
14   III.     SCOPE OF RESOLUTION
15            A.    This Decree completely and finally resolves all allegations raised in the Charge of
16   Discrimination filed by Austin Melton (EEOC Charge No. 556-2016-00411), and all claims made in
17   the EEOC’s First Amended Complaint filed in the United States District Court, Northern District of
18   California on February 23, 2018, in the action captioned, U.S. Equal Employment Opportunity
19   Commission vs. Chipotle Mexican Grill, Inc.; Chipotle Services, LLC; Case No. 5:17-cv-05382-BLF
20   (Action).
21            B.    Nothing in this Decree shall be construed to preclude the EEOC from bringing suit to
22   enforce this Decree in the event that Defendants fail to comply with the applicable terms of the
23   Decree.
24            C.    Nothing in this Decree shall be construed to limit or reduce Defendants’ obligation to
25   comply fully with Title VII or any other federal employment statute.
26            D.    This Decree in no way affects the EEOC’s right to bring, process, investigate or
27   litigate other charges that may be in existence or that may later arise against Defendants in
28   accordance with standard EEOC procedures.

                                                                       EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                   2                                  5:17-cv-05383-BLF
           Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 3 of 18



 1           E.     The provisions of this Decree shall be applicable to restaurants and/or managers and
 2   employees at the locations identified in Exhibit A (Subject Restaurants).
 3   IV.     JURISDICTION
 4           A.     The Court has jurisdiction over the Parties and the subject matter of this Action. The
 5   First Amended Complaint asserts claims that, if proven, would authorize the Court to grant the relief
 6   set forth in this Decree. The Parties agree that the alleged acts took place within the jurisdiction of
 7   the United States District Court for the Northern District of California at San Jose.
 8           B.     The Court shall retain jurisdiction over this Action for the duration of the Decree for
 9   the purposes of entering all orders, judgments and decrees that may be necessary to fully implement
10   the relief provided herein.
11   V.      EFFECTIVE DATE AND DURATION OF DECREE
12           A.     The provisions contained herein are effective immediately on the date that this Decree
13   is entered by the Court (Effective Date).
14           B.     The Decree shall remain in effect for three (3) years after the Effective Date and will
15   expire on its own terms.
16   VI.     MONETARY RELIEF
17           A.     In settlement of the Charge of Discrimination and this Action, Defendants shall pay to
18   Austin Melton, a total of $95,000 (ninety-five thousand dollars and zero cents) within twenty (20)
19   business days of the Effective Date.
20           B.     Of the settlement payment, nine hundred dollars ($900.00) shall be characterized as
21   wages and appropriate withholdings shall be made by Chipotle. The portion of the settlement
22   payment that is characterized as wages shall be reported on an IRS Form W-2. All remaining
23   amounts distributed under the terms of this Decree constitute non-wage compensatory damages
24   under Title VII and the Civil Rights Act of 1991 and, as to those remaining amounts, no tax
25   withholdings shall be made. Chipotle shall issue an IRS Form 1099 – Misc. to Austin Melton
26   reflecting the amount of this check and shall make such reports as necessary and appropriate under
27   state and federal tax laws.
28   ///

                                                                        EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                   3                                   5:17-cv-05383-BLF
            Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 4 of 18



 1            C.    Chipotle shall send the checks, including an accounting of any payroll withholdings
 2   or other deductions, directly to Austin Melton at an address provided by the EEOC. The EEOC shall
 3   provide the address to Defendants no later than ten (10) days after the Effective Date. Chipotle will
 4   also provide a copy of the checks including an accounting of any payroll withholdings or other
 5   deductions, to EEOC counsel of record, at EEOC-SFDO_COMPLIANCE@eeoc.gov on the same
 6   day that it mails the checks to Mr. Melton.
 7            D.    Defendants will not condition the receipt of monetary relief on Mr. Melton’s
 8   agreement to: (a) maintain as confidential the facts and/or allegations underlying his charge and
 9   complaint and the terms of this Consent Decree; (b) waive his statutory right to file a charge with
10   any government agency; or (c) not reapply for employment.
11   VII.     GENERAL INJUNCTIVE RELIEF: NON-DISCRIMINATION
12            A.    Upon entry of this Decree, Defendants and their officers, agents, employees, and
13   successors and assigns are enjoined from engaging in any of the following unlawful conduct: (a)
14   discriminating against or harassing any employee based on sex; (b) retaliating against any person
15   because he or she opposes or opposed discriminatory practices made unlawful by Title VII.
16            B.    During the duration of the Decree, Defendants will provide prior written notice to any
17   potential purchaser of Defendants’ businesses, or a purchaser of all or a portion of Defendants’
18   assets, and to any other potential successor, of the EEOC’s lawsuit, the allegations raised in the
19   EEOC’s complaint, and the existence and contents of this Consent Decree.
20   VIII. SPECIFIC INJUNCTIVE RELIEF
21            A.    Non-Disclosure of Information
22                  1.      Chipotle will respond in a neutral manner to any job verification or job
23   reference request, and shall not disclose any information about, or make reference to, Mr. Melton’s
24   charge of discrimination or internal complaints of harassment, discrimination or retaliation, or this
25   lawsuit. Consistent with its usual practices, Chipotle will respond to any request directed to The
26   Work Number (www.theworknumber.com or 1-800-367-2884) or through an email sent to
27   teamcompliance@chipotle.com by confirming only Mr. Melton’s dates of employment and positions
28   held by Mr. Melton during his employment by Chipotle.

                                                                       EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                  4                                   5:17-cv-05383-BLF
           Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 5 of 18



 1            B.    Policy and Procedure Concerning Discrimination, Harassment, Retaliation
 2                  1.      Within ninety (90) days of the Effective Date, Defendants shall review and
 3   revise Chipotle’s policies and internal complaint procedure for complaints of discrimination,
 4   harassment, and retaliation for complaining about, reporting or otherwise opposing such harassment,
 5   discrimination or retaliation.
 6                  2.      The policies shall:
 7                          (a)       Prohibit sexually harassing conduct at Chipotle facilities, which may
 8   include, but is not limited to, kissing, massaging, profane language, and displaying private body
 9   parts.
10                          (b)       Require managers to promptly escalate all verbal and written
11   complaints of prohibited harassment they receive and/or witness to the Respectful Workplace
12   Hotline for investigation in accordance with this Section. Chipotle shall warn managers that a
13   failure to promptly escalate such complaints may result in discipline up to and including termination.
14                          (c)       Assure that if an allegation of retaliation against any employee is
15   substantiated, then such conduct will result in appropriate discipline, up to and including discharge.
16                  3.      The internal complaint procedure shall, at a minimum, clearly state that:
17                          (a)       Chipotle will interview the complainant and witnesses privately,
18   outside the presence of the accused;
19                          (b)       Chipotle will commence within seven (7) business days a thorough
20   investigation that shall be conducted by a person trained to conduct such investigations, and
21   complete the investigation within thirty (30) business days, absent extenuating circumstances;
22                          (c)       Chipotle will interview all appropriate relevant and available
23   witnesses, including the complainant, and review all appropriate relevant and available documents;
24                          (d)       Chipotle will communicate with the complainant in writing regarding
25   the status of the complaint, investigation and any final determination within five (5) business days
26   after the conclusion of the investigation, absent extenuating circumstances;
27   ///
28   ///

                                                                         EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                    5                                   5:17-cv-05383-BLF
          Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 6 of 18



 1                          (e)      Chipotle will memorialize verbal complaints made to the Respectful
 2   Workplace Hotline, and maintain written records of all investigatory steps, including interview
 3   notes, findings or conclusions of the investigation and any remedial actions taken;
 4                          (f)      Chipotle will follow up with a complainant within five (5) business
 5   days after resolution of the complaint to inquire whether the complainant believes that he or she has
 6   been subjected to further harassment, discrimination or retaliation, absent extenuating circumstances.
 7                          (g)      Complainants dissatisfied with the results of an internal investigation
 8   shall have the opportunity to appeal to the People Experience Partner, who shall review the
 9   investigation and follow up, as necessary. The People Experience Partner reviewing the appeal shall
10   be senior in hierarchy to the individual who conducted the initial investigation;
11                          (h)      During the investigation, the complainant shall not be required to
12   confront his or her harasser;
13                          (i)      Reporting discrimination, harassment or retaliation to the
14   complainant’s manager or a higher-level management official, People Experience Partner or through
15   the Confidential Respectful Workplace Hotline are equally appropriate methods of reporting
16   allegations of harassment or discrimination.
17                  4.      Within one hundred twenty (120) days of the Effective Date, Chipotle shall
18   provide the EEOC with a copy of the policies and procedures described in this Section, including the
19   revised internal complaint procedures. Upon receipt, the EEOC shall have fifteen (15) days to review
20   and/or comment on the policies and procedures. Chipotle shall within thirty (30) days thereafter
21   distribute the policies and procedures described in this Section to its restaurant employees, including
22   management, supervisory, and human resources employees. Thereafter, new employees shall be
23   provided copies of all revised policies and trained on Chipotle discrimination and harassment
24   policies within thirty (30) days of hire. New employees shall sign an acknowledgement of receipt of
25   the policies referenced in Section VIII(B)(1). These acknowledgements shall be maintained by
26   Defendants in the employees’ personnel files.
27                  5.      In the event that Defendants materially modify any of the policies referenced
28   in this Section during the duration of the Decree, Defendants shall submit to the EEOC for its review

                                                                        EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                   6                                   5:17-cv-05383-BLF
          Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 7 of 18



 1   and consideration the proposed modifications no later than thirty (30) days before adoption. The
 2   EEOC will notify Defendants within fifteen (15) days of receipt of the proposed modifications if it
 3   has any concerns about the proposed modifications. EEOC agrees to review the proposed
 4   modifications in good faith.
 5                  6.      For purposes of this Section, “materially” shall refer to any modifications to
 6   the substantive provisions referenced in Paragraphs VIII(B)(2) and VIII(B)(3), above.
 7          C.      Training
 8                  1.      All non-supervisory employees shall be required to attend a sexual harassment
 9   training program annually during the duration of this Decree. The program shall be at least one (1)
10   hour in length and shall include:
11                          (a)     instruction on equal employment opportunity rights and
12   responsibilities, including, but not limited to, Title VII’s prohibitions against sexual/sex-based
13   harassment or retaliation, and Chipotle’s policies and procedures for reporting and handling
14   complaints of sexual/sex-based harassment or retaliation;
15                          (b)     a component of “respectful workplace training,” i.e., instruction
16   intended to educate employees about conduct that is unacceptable in the workplace, including
17   behavior which, if left unchecked, may rise to the level of actionable harassment;
18                          (c)     a component of “bystander intervention training,” i.e. instruction that
19   will emphasize that a co-worker who observes workplace harassment should report it to
20   management;
21                          (d)     Defendants shall ensure that the training is developed and
22   administered by instructors with expertise in anti-harassment and anti-discrimination matters. The
23   initial training of non-supervisory employees shall be concluded within one hundred eighty (180)
24   days of the Effective Date.
25                  2.      All Chipotle supervisory employees shall be required to attend a sexual
26   harassment training program annually during the duration of this Decree. The Program will be at
27   least two (2) hours in length and, in addition to the topics listed in Section VIII(C)(1) above, shall
28   include training on how to recognize discrimination/harassment, training on how to take preventative

                                                                        EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                   7                                   5:17-cv-05383-BLF
           Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 8 of 18



 1   and corrective measures against discrimination/harassment, responsibilities of managers under equal
 2   employment opportunity laws, training on how to properly handle and investigate complaints of
 3   discrimination and/or harassment in a neutral manner, and how to prevent retaliation. The initial
 4   training of supervisory employees must be concluded within one hundred and eighty (180) days of
 5   the Effective Date.
 6                  3.       All training described in Sections VIII(C)(1) and VIII(C)(2), above, shall be
 7   presented in an online, interactive format, requiring trainees to answer questions, and to receive a
 8   passing score, about the topics and scenarios presented through the training. The training format
 9   shall afford employees the opportunity to submit questions to, and to receive answers from, a
10   dedicated email address that will be provided during the training. The training shall be made
11   available in both English and Spanish.
12                  4.       Thereafter, during the duration of the Decree, all Chipotle employees
13   promoted from a non-supervisory to a managerial position shall receive sexual harassment training
14   described in Section VIII(C)(2) within one hundred eighty (180) days of promotion.
15                  5.       Within one hundred and eighty (180) days of the Effective Date, Chipotle’s
16   Restaurant People Experience team, who are designated by Defendants to investigate complaints of
17   discrimination, shall receive specialized in-person, interactive training about how to conduct and
18   document competent and unbiased investigations. Defendants shall ensure that the training is
19   developed and administered by third-party instructors with expertise in conducting investigations of
20   employee complaints of harassment, retaliation and discrimination. The duration of this training
21   shall be at the discretion of the trainer but shall be adequate to address all of the required subject
22   matters described in this paragraph. Thereafter, new members of the Restaurant People Experience
23   Team designated to investigate complaints of discrimination or harassment shall receive this training
24   within sixty (60) days of hire or transfer.
25                  6.       Chipotle shall track in writing or electronically all employees required to
26   attend, and who do attend, a sexual harassment training or investigator training program under the
27   terms of this Decree.
28   ///

                                                                         EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                    8                                   5:17-cv-05383-BLF
           Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 9 of 18



 1                   7.     Within thirty (30) days after the Effective Date, Defendants shall identify all
 2   proposed trainers and/or curriculum consultants for the training to be provided pursuant to
 3   Paragraphs VIII(C)(1) through VIII(C)(5) of this Decree. The EEOC will raise any objections to the
 4   proposed trainers/consultants within fifteen (15) days of identification.
 5                   8.     Within sixty (60) days after the Effective Date, Chipotle shall submit to the
 6   EEOC a description of all training to be provided pursuant to Paragraphs VIII(C)(1) through
 7   VIII(C)(5) of this Decree and an outline of the curriculum developed for the trainees. EEOC may
 8   provide comment within fifteen (15) days regarding any proposed revisions to the trainings.
 9                   9.     For all subsequent training sessions, Defendants shall provide the EEOC with
10   copies of all training materials (if materially changed in any way) no later than thirty (30) days prior
11   to use. The EEOC will advise Defendants of any objections or comments to proposed training
12   materials within fifteen (15) days.
13                   10.    For purposes of this Section, “materially” shall refer to any modifications that
14   change the substantive provisions referenced in Paragraphs VIII(C)(1) through VIII(C)(5) of this
15   Section.
16   IX.     SUPERVISOR ACCOUNTABILITY
17           A.      Within ninety (90) days of the Effective Date, Chipotle shall adopt and disseminate
18   policies to ensure that supervisors and managers are held accountable for their compliance with EEO
19   policies and procedures, and the achievement of a discrimination-free workplace. The policies shall
20   provide that:
21                   1.     All managers at the level of General Manager, Restaurateur, Field Leader, or
22   Team Director shall receive annual written, qualitative evaluations assessing whether the evaluated
23   managers are creating a respectful and harassment-free environment at the stores within their
24   supervision. This evaluation shall be provided in a separate section of the evaluated manager’s
25   written performance review. The evaluated manager shall be required to submit a self-evaluation that
26   explains the affirmative steps the manager took to foster a respectful and harassment-free
27   environment during the review period. In advance of the evaluation, the evaluating manager or
28   supervisor will contact the Restaurant People Experience Team in advance to discern for information

                                                                        EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                   9                                   5:17-cv-05383-BLF
           Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 10 of 18



 1   about the harassment complaints that arose at the evaluated manager’s restaurant(s) during the
 2   review period, and shall incorporate appropriate feedback into the performance review;
 3                  2.      Supervisors and managers who violate Chipotle’s anti-discrimination policies
 4   shall receive appropriate discipline up to and including termination;
 5                  3.      Supervisors and managers are required to actively monitor their restaurants to
 6   ensure employees’ compliance with the company’s anti-discrimination policies, and to report any
 7   incidents and/or complaints of discrimination, harassment and/or retaliation which they observe, or
 8   of which they become aware;
 9                  4.      Chipotle shall review and discuss with supervisors and managers any
10   instances in which an employee claims that their complaint was not forwarded to the Respectful
11   Workplace Hotline.
12           B.     Chipotle will use the policies mandated in this Section throughout the duration of this
13   Decree. The performance standards shall be provided to the EEOC for review and comment no later
14   than sixty (60) days after the Effective Date. Thereafter, the EEOC will advise Defendants of any
15   input and/or comments to the performance standards within fifteen (15) days.
16   X.      NOTICE
17           Within sixty (60) days after the Effective Date, Chipotle shall post for the duration of this
18   Decree, in a prominent place frequented by employees at locations within the Subject Restaurants, the
19   notice attached as Exhibit B. The notice shall be the same type, style, and size as Exhibit B. The notice
20   shall remain posted throughout the duration of the Decree and shall be replaced if it is removed or
21   becomes defaced. Chipotle shall certify to the EEOC in writing that the Notice has been posted and
22   the location of the posting within ten (10) days of posting.
23   XI.     RECORD KEEPING
24           A.     Chipotle shall establish a record-keeping procedure that provides for the centralized
25   tracking of discrimination, harassment, and retaliation complaints and the monitoring of such
26   complaints to prevent retaliation.
27                  1.      The records to be maintained shall include:
28   ///

                                                                       EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                  10                                  5:17-cv-05383-BLF
         Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 11 of 18



 1                         (a)     A database recording the identities of each individual accused of
 2   harassment, discrimination and/or retaliation, and a summary of the complaint;
 3                         (b)     All documents generated in connection with any complaint of
 4   harassment and/or retaliation, including documents relating to all investigations or resolutions of any
 5   such complaints and the identities of all witnesses identified by the complainant and/or through
 6   Chipotle’s investigation;
 7                         (c)     All documents generated in connection with the monitoring,
 8   counseling, and disciplining of employees whom Chipotle determines to have engaged in behavior
 9   that may constitute sexual/sex-based harassment and/or retaliation.
10   XII.   REPORTING
11          A.      In addition to the notice and reporting requirements above, Chipotle shall provide the
12   following reports to the EEOC in writing, by e-mail to EEOC-SFDO_COMPLIANCE@eeoc.gov:
13                  1.     Within one hundred eighty days (180) days after the Effective Date, Chipotle
14   shall submit to EEOC an initial report containing the following information regarding Chipotle’s
15   actions under this Decree:
16                         (a)     A copy of its discrimination, harassment and retaliation policies
17   required under the terms of this Decree, including the internal complaint and investigation
18   procedures;
19                         (b)     A description of the procedures and record-keeping methods
20   developed for centralized tracking of sexual/sex-based harassment or retaliation complaints and the
21   monitoring of such complaints;
22                         (c)     A statement confirming all training required under this Decree has
23   been initiated and/or completed.
24                  2.     Chipotle shall also provide semi-annual reports throughout the term of this
25   Decree containing the following information regarding Chipotle’s actions under this Decree. The
26   first report shall be submitted within one hundred eighty (180) days of the Effective Date.
27                         (a)     Complete attendance lists for all training sessions required under this
28   that took place during the previous six months;

                                                                      EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                 11                                  5:17-cv-05383-BLF
           Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 12 of 18



 1                          (b)       A description of all Chipotle’s sex-based harassment and retaliation
 2   complaints made, investigated, or resolved in the previous six months at the Subject Restaurants,
 3   including the names of the complainants; the nature of the complaint; the names of the alleged
 4   perpetrators of sexual/sex-based harassment or retaliation; the dates of the alleged sexual/sex-based
 5   harassment or retaliation; a brief summary of how each complaint was resolved; and the identity of
 6   each Chipotle employee(s) who investigated or resolved each complaint. In response to its review
 7   and assessment of the information provided in this Section, the EEOC may subsequently request in
 8   writing the identity and most recent contact information of each complainant and of each witness
 9   identified by the complainant and/or investigation. Upon the EEOC’s request, Chipotle shall provide
10   the contact information to the EEOC within 15 business days.
11                          (c)       Chipotle shall provide the information mandated in this Paragraph in
12   one of the following searchable formats: Excel, Access, or ASCII delimited (“csv”). Regardless of
13   the format, the first row shall consist of the field (or variable) names. There must be one column for
14   each field (variable) requested. First and last names must be provided as separate fields (variables).
15                  3.      Within thirty (30) business days following a written request by the EEOC,
16   Chipotle shall make available to the EEOC the non-privileged, non-work-product records maintained
17   pursuant to Section XI(A). Chipotle shall provide a privilege log in accordance with the Civil
18   Scheduling and Discovery Standing Order for Magistrate Judge Susan van Keulen (Updated March
19   2019) for any records it asserts are covered by a privilege or the work-product doctrine.
20                  4.      Chipotle shall provide a report detailing any planned material changes to the
21   policies, procedures, or record-keeping methods for complaints at least thirty (30) days prior to
22   implementing such changes. For purposes of this Section, “material” shall refer to any modifications
23   that change the substantive provisions referenced in Section XI(A).
24   XIII. COSTS OF ADMINISTRATION AND IMPLEMENTATION OF CONSENT
           DECREE
25

26           Chipotle shall bear all costs associated with its administration and implementation of its

27   obligations under this Decree.

28   ///

                                                                        EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                   12                                  5:17-cv-05383-BLF
           Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 13 of 18



 1   XIV. COSTS AND ATTORNEYS’ FEES
 2           Each Party shall bear its own costs of suit and attorneys’ fees.
 3   XV.     DECREE ENFORCEMENT
 4           A.     If the Commission has reason to believe that either Defendant has failed to comply
 5   with any applicable provision of the Decree, the Commission shall notify Defendants, and their
 6   attorney of record, in writing, of the nature of the dispute. This notice shall specify the particular
 7   provision(s) of the Decree that the Commission believes has/have been breached and the facts or
 8   allegations upon which the Commission bases its belief. Defendants shall have sixty (60) days from
 9   the date of notice (“Dispute Resolution Period”) to attempt to cure the breach.
10           B.     The Parties shall cooperate with each other and use their best efforts to resolve any
11   dispute raised by either Party.
12           C.     Should Defendants fail to cure the alleged breach to the Commission’s satisfaction
13   within the Dispute Resolution Period, the Commission may bring a noticed motion before this Court
14   to enforce the Decree.
15           D.     Should the Court determine that Defendants breached the Decree, the Court shall take
16   whatever measures it deems appropriate to effectuate the enforcement of the terms of this Decree,
17   including, if necessary, extending the duration of the Decree. No provision of this Decree shall be
18   construed as a waiver of Chipotle’s right to challenge the appropriateness of any potential relief
19   contemplated by the Court to resolve a breach of the Decree.
20   XVI. MODIFICATION AND SEVERABILITY
21           A.     This Decree constitutes the complete understanding of the Parties with respect to the
22   matters contained herein. No waiver, modification or amendment of any provision of this Decree
23   shall be effective unless made in writing and signed by an authorized representative of each Party.
24           B.     If one or more provisions of this Decree are rendered unlawful or unenforceable, the
25   Parties shall make good faith efforts to agree upon the appropriate amendments to this Decree
26   necessary to effectuate its purposes. In any such event, the remaining provisions will remain in full
27   force and effect.
28   ///

                                                                         EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                   13                                   5:17-cv-05383-BLF
           Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 14 of 18



 1   XVII. MISCELLANEOUS PROVISIONS
 2           A.     The parties agree to entry of this Decree subject to final approval by the Court.
 3   XVIII. COUNTERPARTS AND FACSIMILE SIGNATURES
 4           This Decree may be signed in counterparts. A facsimile signature shall have the same force
 5   and effect as an original signature or copy thereof.
 6           All parties, through the undersigned, respectfully apply for and consent to the entry of this
 7   Decree as an Order of this Court.
 8
     Dated: November 27, 2019                             U.S. EQUAL EMPLOYMENT
 9                                                        OPPORTUNITY COMMISSION
10                                                           /s/ Roberta L. Steele
                                                            Roberta L. Steele
11                                                          Regional Attorney, San Francisco District Office
                                                            For Plaintiff EEOC
12

13   Dated: November 27, 2019                           CHIPOTLE MEXICAN GRILL, INC. and
14                                                      CHIPOTLE SERVICES, LLC

15                                                           /s/ Charles C. Cavanagh
                                                            Charles C. Cavanagh
16                                                          Attorney for Defendants Chipotle Mexican Grill
                                                            Inc., and Chipotle Services, LLC
17

18

19
                                   LOCAL RULE 5-1(i)(3) ATTESTATION
20
            I, James H Baker, am the ECF User whose ID and password are being used to file the foregoing
21   document. In compliance with Local Rule 5-1(i)(3), I hereby attest that counsel for Defendants
     concurred in this filing.
22
     Dated: November 29, 2019
23                                                  By:      /s/ James H. Baker
                                                            JAMES H. BAKER
24

25

26   ///

27   ///

28   ///

                                                                         EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                    14                                  5:17-cv-05383-BLF
         Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 15 of 18



 1                                         [PROPOSED] ORDER
 2   IT IS HEREBY ORDERED THAT:
 3          The provisions of the foregoing Consent Decree are hereby approved and compliance with
 4   all provisions therein is HEREBY ORDERED. The Court hereby retains jurisdiction over this
 5   Consent Decree for its three (3) year duration.
 6   IT IS SO ORDERED.
 7
       December 2, 2019                                HON. BETH LABSON FREEMAN
 8                                                     United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                               15                                 5:17-cv-05383-BLF
         Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 16 of 18



 1                                  Exhibit A – RESTAURANT LIST
 2

 3       Rest # Restaurant          Phone        Address                          City       State Postal

 4           211 Cupertino B2       408.252.5421 10385 S. De Anza Blvd.           Cupertino CA      95014

 5           279 Cherry Orchard     408.773.1304 324 W. El Camino Real, #B-3      Sunnyvale CA      94087

 6           801 Mountain View      650.969.6528 2400 Charleston Road             Mountain CA       94043
                                                                                  View
 7
            1025 San Jose Airport   408.453.6115 1751 N 1st St, Ste 40            San Jose   CA     95112
 8
            1092 Morgan Hill        408.776.8505 775 Cochrane Rd, Ste 140         Morgan     CA     95037
 9                                                                                Hill

10          1093 The Alameda        408.288.9172 975 The Alameda, Suite 10        San Jose   CA     95126

11          1107 Camden Park        408.369.8163 2007 Camden Ave., #50            San Jose   CA     95124

12          1184 Great Mall of      408.935.9254 246 Great Mall Drive, Suite 246 Milpitas    CA     95035
                 America Bay Are
13
            1241 Westgate Mall      408.777.8902 1645 Saratoga Ave, Ste 10        San Jose   CA     95129
14
            1416 Winchester Blvd    408.213.2935 369 S. Winchester Blvd.          San Jose   CA     95128
15
            1561 At First           408.520.4827 4180 North 1st Street, Unit 60   San Jose   CA     95134
16
            1600 Almaden            408.724.5272 1110 Blossom Hill, Suite 30      San Jose   CA     95118
17
            1611 El Monte Center    650.919.8448 1039 A El Monte Avenue           Mountain CA       94040
18                                                                                View
19          1765 Brokaw North       408.703.2871 1095 East Brokaw Road, Suite     San Jose   CA     95112
20                                               70

21          1769 Los Gatos          408.353.7133 640 Blossom Hill Road            Los Gatos CA      95032

22          2043 Oakridge Mall      408.300.5107 925 Blossom Hill Road, Suite     San Jose   CA     95123
                                                 1645
23
            2045 Valley Fair Mall   408.418.4086 2855 Stevens Creek Blvd, Suite San Jose     CA     95050-
24                                               2471                                               6743

25          2047 Santa Clara        408.418.4508 2002 El Camino Real 8            Santa      CA     95050
                                                                                  Clara
26
            2110 McKee and N.       408.457.6347 361 N Capitol Ave, Ste 30        San Jose   CA     95133-
27               Capitol Ave.                                                                       1947
28

                                                                      EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                16                                   5:17-cv-05383-BLF
         Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 17 of 18



 1          2137 Gilroy Ca          408.848.4079 6955 Camino Arroyo, Suite 70     Gilroy     CA     95020

 2          2138 Evergreen          408.300.5114 2990 East Capitol Expressway, San Jose      CA     95148
                                                 Suite 40
 3
            2149 Rivermark          408.418.4103 3952 Rivermark Parkway           Santa      CA     95054
 4                                                                                Clara

 5          2151 Coleman Landings   408.418.4500 540 Newhall Drive, Suite 10      San Jose   CA     95110

 6          2258 San Jose Village   408.300.5186 5670 Cottle Rd, Suite 30         San Jose   CA     95123
                 Oaks
 7
            2549 Cupertino          408.257.7682 20688 Homestead Rd               Cupertino CA      95014
 8               Homestead Square
 9          3069 San Jose One South 408.286.3702 One South Market St. Suite 40    San Jose   CA     95113
                 Market
10
            3068 San Jose Sun       408.          1566 Monterey Rd.               San Jose   CA     95112
11
                 Garden             286.3371
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                      EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                17                                   5:17-cv-05383-BLF
         Case 5:17-cv-05382-BLF Document 115 Filed 12/02/19 Page 18 of 18



                                   Exhibit B - NOTICE TO EMPLOYEES
 1

 2         A federal agency called the U.S. Equal Employment Opportunity Commission (EEOC), and
     Chipotle Mexican Grill, Inc. and Chipotle Services, LLC have resolved a lawsuit by the EEOC
 3
     involving allegations by a former employee of sexual harassment and retaliation. The title of the
 4   lawsuit is: U.S. Equal Employment Opportunity Commission vs. Chipotle Mexican Grill, Inc.; Chipotle
 5   Services, LLC; Case No. 5:17-cv-05382-BLF. The lawsuit was filed at the San Jose Federal
     Courthouse. This notice is being posted by order of the Court to settle the lawsuit.
 6

 7          Pursuant to the settlement, Chipotle has instituted additional policies and procedures to prevent
 8   harassment and retaliation against employees who complain. Chipotle will also provide additional
     training for supervisors and managers to make sure there is no unfair treatment in the workplace.
 9

10           If you have any questions or complaints of harassment, you can follow the complaint process
     in your handbook, or you can contact the EEOC. The EEOC is the federal agency that protects
11
     employees from sexual harassment, retaliation and unfair treatment. Talking to the EEOC is free and
12   the agency has employees who speak different languages including English, ASL, Spanish and many
13   other languages.

14
     For information about the EEOC, including the location nearest to you can contact:
15
            Website: www.eeoc.gov
16          Phone number: (415) 522-3070
            TDD: (515) 625-5610
17
            Email: info@ask.eeoc.gov
18

19         THIS POSTING IS AN OFFICIAL NOTICE AND BY ORDER OF THE COURT

20                             MUST NOT BE DEFACED OR OBSCURED

21

22

23

24

25

26

27

28

                                                                       EEOC v. CHIPOTLE MEXICAN GRILL, INC. et.al.
[PROPOSE] CONSENT DECREE                                  18                                  5:17-cv-05383-BLF
